PER CURIAM.
The trial court denied specific performance and plaintiffs appeal. We have reviewed the final judgment in light of the excellent appellate presentations and thereby conclude that there has been no demonstration of reversible error. The critical decisions that the contract terms were *119vague and uncertain and that the option had not been properly exercised find adequate competent support in the record, Finding no error of law or otherwise, the judgment is
Affirmed.
OWEN, C. J., WALDEN, J., and GONZALEZ, JOSE A., Jr., Associate Judge, concur.